PER CURIAM.
These cases are removed from the calendar and remanded to the Patent & Trademark Office Board of Appeals for preparation of supplemental opinions providing a detailed factual analysis of the subject matter of appellants’ inventions as a whole, and *58showing wherein this court’s previous opinions are inapplicable to appellants’ claims, to enable the court to properly consider the appeals. In re Clarence W. Phillips, et al., decided March 23, 1979, Cust. & Pat.App., 593 F.2d 1021. On receipt of the supplemental opinions, these appeals will be restored to the docket,